Title: To James Madison from Francis Dade, [December?] 1790
From: Dade, Francis
To: Madison, James


[December 1790?]
Memorandum.
Colonel James Madison will be kind enuf to inquire of Colo Edward Carington if he has setled my Comutation with the Minister of War, & if he has not Colo. Madison will Oblige me Greatly in Assisting Colo. Carington to Settle it.
The Reason I find so much dificulty in setling my Comutation is. At the Close of the Campaign 1781. It was thought by several Sergeons of the Armey that I was going fast into a Dropsey. Genl. Greean who was of that Opinion two. Gave me A furlow, & Advised me to Return to Virginia. Accordingly I did. Some time After I got home I Observed A piece in One of the Northern Papers, directing all Officers Absent from camp, to Join their Respective Corps. immediately, considering that I came under that order, I wrote to Colo. George Baylor requesting A further indulgence, & At the same time informed him that if it Could not be granted, I should be glad if he would Receive that Letter as my Resignation And at the same time informed Colo Baylor I should wait his Answer. Not hearing from him, & finding myself something better, I set off to Join my Regiment and met Colo Baylor in South Carolina on his way in. Where I was informd by him that he had mistook the intent of my Letter & informed the Officers that I would wish to Resign, The Young Officers who wished for promotion peticioned for A Court of inquirey, which was granted by Colo Baylor. The Court Conseived it to be A Resignation. The determination of the Court was handed in to Genl. Green he being Acquainted with my situation disaproved of the Sentance & Ordered me to be reinstated which was neglected by Colo Baylor untill he met me, at which time he Wrote to Capt. Churchill-Jones & directed him to do it. And took me with him to Virginia where he kept me on duty as my Papers will shew, which I expect is in the Hands of Colo. Carington.
NB While Affairs was in the Above ⟨mentioned?⟩ State the last Muster Role was made & I was left Out.
Frans. Dade
